Citation Nr: 0126872	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  99-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, to include the issue of whether there is an 
adequate substantive appeal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 1954 
and again from February 1968 to October 1969.  

This matter arises from a July 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for PTSD, currently evaluated as 50 percent 
disabling.  

In August 2001, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).  At 
this hearing, testimony was presented as to the adequacy of 
the veteran's substantive appeal.  That issue is the subject 
of this decision and the issue of an increased evaluation for 
PTSD, currently evaluated as 50 percent disabling, is the 
subject of the remand below.  


FINDINGS OF FACT

1.  The veteran was notified of the rating action denying an 
increased evaluation for PTSD in July 1999.

2.  The veteran's substantive appeal in October 1999 did not 
make any argument as to errors of fact or law in the rating 
decision.

3.  The Statement of Accredited Representative in Claimant's 
Appeal was received on March 6, 2000, within a year of the 
action appealed, and it asserted errors of fact or law in the 
July 1999 rating decision.  


CONCLUSION OF LAW

The substantive appeal from the denial of entitlement to an 
increased evaluation for PTSD was adequate.  38 U.S.C.A. 
§ 7105(a), (d)(3) (West 1991); 38 C.F.R. §§ 20.202, 20.203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of July 13, 1999, the RO determined that 
the veteran's PTSD was not more disabling than 50 percent.  
On July 19, 1999, the veteran was notified by letter of that 
rating action.  A copy of the rating decision was attached to 
the notice, and his appellate rights were explained.

On August 19, 1999, a notice of disagreement (NOD) was 
received by the RO from the veteran disagreeing with the 
July 13, 1999 rating decision.  A statement of the case (SOC) 
was sent to the veteran on September 13, 1999.  The veteran 
was advised that he would need to complete and file the 
enclosed VA Form 9 (substantive appeal) in order to perfect 
his appeal.  Instructions indicating what he needed to do, 
how much time he had to do it, and how to go about getting 
assistance were included.

On October 7, 1999, a Form 9 was received by the RO.  The 
veteran indicated that he was appealing a denial of an 
increased evaluation for PTSD.  He left entirely blank the 
portion of the form provided to say why he thought VA had 
incorrectly decided his case.

In March 2000, the RO received a Statement of Accredited 
Representative in Claimant's Appeal in lieu of VA Form 646.  
This statement presented legal and factual argument on behalf 
of the veteran's claim for an increased evaluation for PTSD.  
In August 2001, a videoconference hearing was held before the 
undersigned, and the issue of whether the veteran's 
substantive appeal was adequate was raised, and it was 
addressed by the veteran's representative.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  Regulations have been adopted in 
accordance with the VCAA.  See 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326)).

In this case, as to whether the substantive appeal was 
adequate, there is no issue as to substantial completeness of 
the application or notice of the requirements to substantiate 
the claim or assistance in obtaining evidence to support the 
claim.  On the contrary, the issue is whether an appeal has 
been perfected in order to confer jurisdiction on the Board 
to consider the claim.  There are no issues involving 
application of the VCAA with respect to the issue of adequacy 
of the substantive appeal.

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.203 (2001).  
When the issue is raised before the Board for the first time, 
the appellant and the representative are to be given notice 
of the issue and an opportunity to request a hearing or to 
present written argument.  38 C.F.R. § 20.203.  This issue 
was raised at the veteran's Board hearing, and his 
representative did, in fact, present argument on the issue.  
Furthermore, as the Board's decision on this issue is 
favorable to the claimant, there is no prejudice to him in 
the Board's decision.


B.  Adequacy of Appeal

Appellate review is initiated by a NOD and completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105(a), (d); 38 C.F.R. § 20.200 (2001).  An 
appeal should set out specific allegations of error of fact 
or law, and such allegations should relate to specific items 
in the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (2001).  The benefits sought on 
appeal must be clearly identified.  Id.  

In this case, the veteran filed a VA Form 9, the form 
designated by VA for perfecting an appeal to the Board.  He 
did clearly identify the benefit he sought, and, in any case, 
the SOC only included one issue.  However, nothing on the 
veteran's Form 9 gave any indication of what legal or factual 
errors the veteran thought the RO had made in adjudicating 
his claim.  His Form 9 did not contain any allegations of 
error of fact or law, and the Form 9 was not, therefore, 
adequate to perfect an appeal.

However, that does not end the inquiry.  A correctly-
completed VA Form 9 may be used to perfect an appeal, but an 
appeal may also be perfected by filing correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2001).  A claimant's properly-designated representative may 
file a substantive appeal for a claimant.  38 C.F.R. 
§ 20.301(a) (2001).

In March 2000, the veteran's representative filed, at the RO, 
a statement addressing the facts in the case and the law 
asserted to be applicable.  This statement is sufficient and 
adequate to perfect the appeal.  It was filed within a year 
of notice of the action appealed, so there is no issue as to 
whether the appeal was timely.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (2001).

The representative having filed a document arguing the facts 
and the law in the case, it is adequate to stand as the 
substantive appeal.


ORDER

An adequate substantive appeal was filed with respect to the 
issue of entitlement to an increased evaluation for PTSD, and 
the appeal, to this extent, is granted.


REMAND

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

VCAA had not been enacted when the RO adjudicated the 
appellant's claim for increased evaluation, and the RO should 
address whether it has complied with all notice and 
assistance required.

The veteran states that his PTSD is more severe than the 
current evaluation reflects.  The veteran's representative 
has requested that all of the veteran's inpatient and 
outpatient treatment records from the VA Medical Centers 
(VAMC) Little Rock and North Little Rock Divisions for the 
past year be obtained and associated with the claims folder 
in support of the veteran's appeal.  Additionally, in an 
August 2001 supplemental statement from the veteran's 
representative, he indicates that the veteran was 
hospitalized for PTSD from July to August 2000.  Moreover, 
during the veteran's videoconference hearing in August 2001, 
the veteran indicated that he was seen by VA in August 2001, 
and that he had an additional mental health examination 
scheduled for September 2001.  None of these records are 
associated with the claims folder.  VA is on notice, at 
least, of potentially relevant medical information.  VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The RO should obtain all VA 
inpatient/ outpatient treatment records, 
for the veteran's PTSD, since 
November 1998, from the VAMC in Little 
Rock and North Little Rock, Arkansas and 
associate them with the claims file.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(3)).

3.  If additional records are obtained, 
schedule the veteran for a VA examination 
to evaluate his service-connected PTSD.  
All indicated studies deemed necessary by 
the examiner should be performed.  The 
veteran's claims files and a copy of this 
remand are to be made available to the 
examining physician for review in 
connection with the examination, and the 
examiner is asked to indicate on the 
examination report that he or she has 
reviewed the claims file.  The examiner 
is asked to assign a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders(DSM-IV) and explain what 
the assigned score represents.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be typed.  

4.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action.  

5.  The RO should then readjudicate the 
aforementioned claim.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



